Citation Nr: 0329590	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disorder.  

3.  The propriety of a noncompensable initial rating for pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1954 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO that granted service connection and a noncompensable 
rating for pes planus, and denied service connection for a 
right shoulder disability and for a low back disorder.  The 
Board remanded this case to the RO in April 2002 in order 
that the veteran could be afforded a hearing at the RO before 
a hearing officer.  The hearing was conducted in December 
2002 and a transcript is of record.


REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence the 
veteran is responsible for obtaining, and of what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).

In June 2001 the RO sent the veteran a letter that attempted 
to provide the notice required by § 5103(a) as to the claims 
for service connection.  However, the June 2001 notice only 
pertained to the claims for service connection, and required 
that evidence be submitted by September 4, 2001.  The veteran 
has not yet received the required notice with regard to his 
pes planus claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Also, the Board notes that the veteran has contended that his 
right shoulder and low back disabilities had their onset 
during service.  The veteran was afforded a VA orthopedic 
examination in January 2002 which evaluated the veteran's pes 
planus and his low back complaints.  No evaluation of the 
veteran's right shoulder was conducted during this 
examination and no comment was made regarding the etiology of 
the veteran's right shoulder disability. After the evaluation 
the examiner did opine that there was no relationship between 
the veteran's lower spine disability and his service 
connected pes planus, but no comment was made as to whether 
it is at least as likely as not that the veteran's low back 
disorder had its onset during service or was otherwise due to 
service.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following actions:

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 
 
2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the etiology of his right shoulder and 
low back disabilities. The claims folder 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
was reviewed.  The examiner should 
express opinions with rationales, as to 
whether it is at least as likely that any 
right shoulder and/or low back pathology 
diagnosed during the examination had its 
onset during service or was otherwise 
related to service.  

3.  The RO should readjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  

The case should then be returned to the Board if otherwise 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matters remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

